        Case 2:21-cv-06320-MCS-JC Document 11 Filed 08/16/21 Page 1 of 1 Page ID #:70
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                         REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                               FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                                ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                     TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                    Central District of California                            on the following
      G Trademarks or         G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                         U.S. DISTRICT COURT
2:21-cv-06320-MCS-JC                            August 6, 2021                                      Central District of California
PLAINTIFF                                                                    DEFENDANT
MOSAFER INC.; MOSAFER E-COM, INC.; AND
GOMOSAFER                                                                      ELLIOT BROIDY; GEORGE NADER; BROIDY CAPITAL
                                                                               MANAGEMENT, LLC; CIRCINUS, LLC; THE IRON
                                                                               GROUP INC. D/B/A IRONISTIC.COM; et al.

        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 N/A                               N/A                                Not applicable because this case does not involve a

2                                                                      trademark or patent.

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                          G
                                                     Amendment                   G   Answer          G   Cross Bill    G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                         (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
